                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    INTERNATIONAL NEWS INC.,                             CASE NO. C18-0302-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    10 DEEP CLOTHING INC.,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time to conduct mediation (Dkt. No. 84). The deadline for the parties to participate in mediation
19   is presently set for March 20, 2020. (See Dkt. No. 61.) Plaintiff has filed a motion for partial
20   summary judgment that noted for the Court’s consideration on February 19, 2020. (Dkt. No. 30.)
21   The parties state that any mediation would be more productive if held after the Court issues its
22   ruling on Plaintiff’s motion for partial summary judgment. (See Dkt. No. 84 at 2.) The parties
23   also state that they are unable to participate in mediation prior to March 20, 2020, due to the
24   potential danger of traveling during the coronavirus pandemic. (See id.)
25          Having thoroughly considered the motion and the relevant record, the Court hereby
26   GRANTS the motion and EXTENDS the deadline for the parties to participate in mediation to


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 1
 1   May 22, 2020.

 2         DATED this 18th day of March 2020.

 3                                              William M. McCool
                                                Clerk of Court
 4
                                                s/Tomas Hernandez
 5
                                                Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0302-JCC
     PAGE - 2
